Citation Nr: 0121209	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed bilateral 
tinnitus.  




WITNESSES AT HEARING ON APPEAL

The veteran and E. B.  







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1963 to November 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in April 2001.  



REMAND

The veteran contends that he developed bilateral hearing loss 
and tinnitus during active service as a result of exposure to 
artillery fire.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A careful review of the veteran's service medical records 
show that the veteran's hearing was normal upon entry into 
active service.  The June 1963 entrance examination was 
negative for any complaints, findings or diagnosis of hearing 
loss and/or tinnitus.  

An August 1965 periodic annual examination report noted that 
the veteran's ear drums were abnormal.  Specifically, a 1/2 cm 
hemmerage area bilaterally on the tympanic membranes was 
noted.  It was noted that the veteran had been exposed to 
small arms fire, but there was no fluid recently.  

The record does not contain a report referable to a 
separation examination from 1968.  

The post-service medical records show that the veteran 
underwent private audiometric testing in December 1988, 
November 1996, July 1999 and February 2000.  The audiograms 
indicate that the veteran had normal hearing through 1500 Hz, 
dropping off to moderate - severe through 8000 Hz, worse in 
the right ear.  In the July 1999 audiogram report, the 
examiner noted that the veteran complained of tinnitus for 
many years.  

An April 2000 letter from the veteran's private doctor noted 
that the veteran's audiograms confirmed that he met the 
criteria for needing hearing assistance.  The doctor pointed 
out that the veteran showed greater than 40 dB hearing loss 
at 2000, 3000 and 4000 cps.  The doctor also noted that the 
veteran wore hearing aids in both ears.  

The veteran testified before the undersigned Member of the 
Board in April 2001 that he had transferred into the 
artillery in 1965.  The veteran reported that, in January and 
February 1966 before they went into winter maneuvers and in 
the spring and summer training in Germany, he did a lot of 
live firing.  The veteran indicated that he developed ringing 
in the ears in January 1966 as a result of the live shoots 
and that he became hard of hearing at that time.  

The veteran testified that he underwent a separation physical 
at Fort Polk in October or November 1968 when he was told 
that he had a high frequency hearing loss.  He also noted his 
tinnitus problem, but was told that there was nothing that 
could be done.  

The veteran testified that he served in the Republic of 
Vietnam for 12 or 13 months from 1967 to 1968 during which 
time he was exposed to artillery fire and that his hearing 
became impaired during that time.  The veteran reported that 
he did not seek treatment right after service for hearing 
loss because he was told that nothing could be done for him.  
Twenty years later, in 1988, the veteran sought private 
treatment for hearing loss.  The veteran testified that he 
waited twenty years before seeking treatment because he 
thought that perhaps medically, there was something that now 
could be done to help with his hearing loss and tinnitus.  

The veteran testified that he had worked primarily in the 
insurance business and had not been exposed to loud noise 
since service.  

E. B., who testified on behalf of the veteran, indicated that 
he was the medical section chief and assistant medical 
section chief of the veteran's unit during the time period of 
1965 and 1966.  He indicated that no audiometric protection 
or earplugs were issued and that officers were not allowed to 
go to receive medical care.  E. B. confirmed that the veteran 
complained of difficulty hearing and ringing in the ears 
during service in Vietnam.  

In light of the evidence of record, especially the recent 
hearing testimony, the Board finds that the case should be 
remanded to afford the veteran a VA examination the purpose 
of determining the nature and likely etiology of the claimed 
conditions.  

Due to the necessity of a VA examination, all pertinent 
medical records should be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed bilateral 
hearing loss since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed hearing loss and 
tinnitus.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
hearing loss and tinnitus.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current disability manifested 
by hearing loss and tinnitus due to the 
exposure to acoustic trauma in service or 
other disease or injury that was incurred 
in or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




